STATEMENT OF ADDITIONAL INFORMATION May 1, 2014, as revised or amended July 1, 2014, September 1, 2014, February 27, 2015 and April 1, 2015 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares/DGAGX December 31 st May 1 st Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28 th /29 th July 1 st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30 th September 1 st Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th April 1 st Class C/PNYCX Class I/DNYIX Class Y/DNYYX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31 st February 27 th Class C/PGRCX Class I/DPWRX Class Y/DPRIX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30 th September 1 st Class C/PMCCX Class I/DTCIX Class Y/DPMYX Class Z/DPMZX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30 th September 1 st Class C/PCMAX Class Z/PMAZX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30 th September 1 st Class C/PPACX Class Z/DPENX GRP4-SAI-0415 Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30 th April 1 st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30 th April 1 st Class B/GSBXX General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30 th April 1 st Class B/GTBXX General Money Market Fund, Inc. GMMF Class A/GMMXX November 30 th April 1 st Class B/GMBXX General Municipal Money Market Funds, Inc. GMMMFI November 30 th April 1 st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30 th April 1 st Class B/GBMXX General New York Municipal Money Market Fund GNYMMMF Class A/GNMXX November 30 th April 1 st Class B/GNYXX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended December 31 st "last fiscal year" means the fiscal year ended in 2013 and for funds with fiscal years ended February 28 th /29 th "last fiscal year" means the fiscal year ended in 2014. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-11 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-12 OFFERING PRICE I-15 RATINGS OF MUNICIPAL BONDS I-16 RATINGS OF MUNICIPAL OBLIGATIONS I-16 SECURITIES OF REGULAR BROKERS OR DEALERS I-17 COMMISSIONS I-18 PORTFOLIO TURNOVER VARIATION I-20 SHARE OWNERSHIP I-20 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Dreyfus TeleTransfer Privilege II-1 Information Regarding the Offering of Share Classes II-1 HOW TO REDEEM SHARES II-3 Transaction Fees II-3 Checkwriting Privilege II-3 Wire Redemption Privilege II-3 Dreyfus TeleTransfer Privilege II-4 Redemption Through an Authorized Entity II-4 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-6 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-19 INVESTMENT RESTRICTIONS II-22 Fundamental Policies II-22 Nonfundamental Policies II-27 Policies Related to Fund Names II-30 DIVIDENDS AND DISTRIBUTIONS II-30 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-30 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-31 SUB-ACCOUNTING FEES II-32 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-32 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-33 California II-33 General Information II-33 Economy II-33 Population II-33 State Indebtedness and Other Obligations II-33 General Obligation Bonds II-33 Commercial Paper Program II-34 Bank Arrangements II-34 Lease-Revenue Debt II-34 Non-Recourse Debt II-34 Build America Bonds II-34 Economic Recovery Bonds II-35 Tobacco Settlement Revenue Bonds II-35 Future Issuance Plans II-36 Cash Flow Borrowings and Management II-36 Ratings II-36 State Funds and Expenditures II-36 The Budget and Appropriations Process II-36 The State General Fund II-37 The Special Fund for Economic Uncertainties II-37 The Budget Stabilization Account II-37 Inter-Fund Borrowings II-37 State Expenditures II-38 State Appropriations Limit II-38 Pension Trusts II-38 Health and Human Services II-39 Health Care II-39 Unemployment Insurance II-40 Local Governments II-40 Trial Courts II-40 Proposition 98 II-41 Constraints on the Budget Process II-41 Tax Revenues II-42 Special Fund Revenues II-43 State Economy and Finances II-43 Fiscal Year 2014-2015 Budget II-43 Proposed Fiscal Year 2015-16 Budget II-44 Litigation II-45 Action Challenging Cap and Trade Program Auctions II-45 Actions Challenging School Financing II-45 Actions Challenging Statutes Which Reformed California Redevelopment Law II-46 Action Challenging Use of Mortgage Settlement Proceeds II-46 Action Challenging Fire Prevention Fee II-46 Tax Refund Cases II-46 Environmental Matters II-47 Escheated Property Claims II-48 Action Seeking Damages for Alleged Violations of Privacy Rights II-48 Action Regarding Special Education II-48 Actions Seeking Medi-Cal Reimbursements and Fees II-48 Prison Healthcare Reform II-49 Actions Regarding Proposed Sale of State-Owned Properties II-49 High-Speed Rail Litigation II-50 Actions Regarding State Mandates II-50 Connecticut II-50 General Information II-50 State Finances II-50 Fiscal Accountability Reports II-51 Consensus Revenue Estimates II-51 Budget Reserve Fund II-51 State General Fund II-51 Budget for Fiscal Years 2014 and 2015 II-51 Fiscal Year 2014 Operations II-52 Midterm Budget Updates II-52 Fiscal Year 2015 Operations II-52 Governor's Recommended Budget for Fiscal Year 2016 and 2017 II-52 State Indebtedness II-53 Direct General Obligation Debt II-53 Ratings II-54 Transportation Fund and Debt II-54 Other Special Revenue Funds and Debt II-54 Contingent Liability Debt II-55 Assistance to Municipalities II-55 School Construction Grant Commitments II-56 Other Contingent Liabilities II-56 Pension and Retirement Systems II-56 State Employees' Retirement Fund II-56 Teachers' Retirement Fund II-56 Social Security and Other Post-Employment Benefits II-56 Litigation II-57 Massachusetts II-59 General Information II-59 Commonwealth Finances II-59 Cash Flow II-59 Fiscal Year 2014 II-60 Fiscal Year 2015 II-60 Commonwealth Revenues II-61 Federal and Other Non-Tax Revenues II-61 Commonwealth Expenditures II-63 Commonwealth Financial Support for Local Governments II-63 Medicaid II-63 Public Assistance II-64 Other Health and Human Services II-65 Commonwealth Pension Obligations II-65 Higher Education II-66 Capital Spending II-66 Massachusetts Bay Transportation Authority II-66 Commonwealth Indebtedness II-66 General Authority to Borrow II-66 General Obligation Debt II-67 Special Obligation Debt II-67 Litigation II-68 Programs and Services II-69 Medicaid Audits and Regulatory Reviews II-70 Environmental Matters II-71 Taxes and Other Revenues II-71 Other Litigation II-73 New York II-74 Economic Trends II-74 U.S. Economy II-74 State Economy II-75 The City of New York II-76 Other Localities II-76 Special Considerations II-76 State Finances II-77 Prior Fiscal Year Results II-77 Fiscal Year 2014-15 Enacted Budget Financial Plan II-78 Fiscal Year 2015-16 Executive Budget Proposal II-79 Cash Position II-79 State Indebtedness General II-80 Limitations on State-Supported Debt II-80 State-Supported Debt II-80 Ratings II-81 Fiscal Year 2014-15 State Supported Borrowing Plan II-81 Pension and Retirement Systems II-81 Litigation II-82 General II-82 Real Property Claims II-83 Tobacco Master Settlement Agreement II-83 Arbitration Related to Tobacco Master Settlement Agreement II-84 West Valley Litigation II-85 Medicaid Nursing Home Rate Methodology II-85 School Aid II-86 Sales Tax II-87 Insurance Department Assessments II-87 Pennsylvania II-87 General Information II-87 Description of Funds II-88 Revenues II-89 Expenditures II-89 Education II-89 Public Health and Human Services II-89 Transportation II-90 Financial Performance II-91 Fiscal Year 2013 Financial Results (Budgetary Basis) II-91 Fiscal Year 2014 Financial Results (Budgetary Basis) II-91 Fiscal Year 2015 Budget II-92 Motor License Fund—Fiscal Years 2013-15(Budgetary Basis) II-92 State Lottery Fund—Fiscal Years 2013-15 (Budgetary Basis) II-93 Commonwealth Indebtedness II-93 Ratings II-94 Unemployment Compensation II-94 Pensions and Retirement Systems II-95 Litigation II-96 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder ® III-13 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent ¾ Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-24 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-32 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-41 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-45 Master Limited Partnerships (MLPs) III-45 Derivatives III-46 Futures Transactions III-49 Options III-50 Swap Transactions III-51 Contracts for Difference III-53 Credit Linked Securities III-53 Credit Derivatives III-53 Structured Securities and Hybrid Instruments III-54 Exchange-Linked Notes III-54 Participation Notes III-55 Custodial Receipts III-55 Combined Transactions III-55 Future Developments III-55 Foreign Currency Transactions III-56 Commodities III-57 Short-Selling III-57 Lending Portfolio Securities III-58 Borrowing Money III-58 Borrowing Money for Leverage III-58 Reverse Repurchase Agreements III-58 Forward Commitments III-59 Forward Roll Transactions III-59 Illiquid Securities III-60 Illiquid Securities Generally III-60 Section 4(2) Paper and Rule 144A Securities III-60 Non-Diversified Status III-60 Cyber Security Risk III-60 Investments in the Technology Sector III-61 Investments in the Real Estate Sector III-61 Investments in the Infrastructure Sector III-61 Investments in the Natural Resources Sector III-62 Money Market Funds III-62 Ratings of Securities III-62 Treasury Securities III-63 U.S. Government Securities III-63 Repurchase Agreements III-63 Bank Obligations III-64 Bank Securities III-65 Floating and Variable Rate Obligations III-65 Participation Interests III-65 Asset-Backed Securities III-65 Commercial Paper III-66 Investment Companies III-66 Foreign Securities III-66 Municipal Securities III-66 Derivative Products III-66 Stand-By Commitments III-66 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-67 Borrowing Money III-67 Reverse Repurchase Agreements III-67 Forward Commitments III-67 Interfund Borrowing and Lending Program III-67 Lending Portfolio Securities III-67 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-68 Short-Term Issue Credit Ratings III-69 Municipal Short-Term Note Ratings Definitions III-70 Moody's III-70 Long-Term Obligation Ratings and Definitions III-70 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-71 Fitch III-72 Corporate Finance Obligations — Long-Term Rating Scales III-72 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-73 DBRS III-73 Long Term Obligations III-73 Commercial Paper and Short Term Debt III-74 ADDITIONAL INFORMATION ABOUT THE BOARD III-75 Boards' Oversight Role in Management III-75 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-76 MANAGEMENT ARRANGEMENTS III-76 The Manager III-76 Sub-Advisers III-76 Portfolio Allocation Manager III-78 Portfolio Managers and Portfolio Manager Compensation III-78 Certain Conflicts of Interest with Other Accounts III-85 Code of Ethics III-86 Distributor III-86 Transfer and Dividend Disbursing Agent and Custodian III-87 Funds' Compliance Policies and Procedures III-87 DETERMINATION OF NAV III-87 Valuation of Portfolio Securities (funds other than money market funds) III-87 Valuation of Portfolio Securities (money market funds only) III-88 Calculation of NAV III-88 Expense Allocations III-89 NYSE and Transfer Agent Closings III-89 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-89 Funds Other Than Money Market Funds III-89 Money Market Funds III-90 TAXATION III-90 Taxation of the Funds III-90 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-92 Sale, Exchange or Redemption of Shares III-93 PFICs III-94 Non-U.S. Taxes III-94 Foreign Currency Transactions III-95 Financial Products III-95 Payments with Respect to Securities Loans III-95 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-95 Inflation-Indexed Treasury Securities III-96 Certain Higher-Risk and High Yield Securities III-96 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-96 Investing in Mortgage Entities III-97 Tax-Exempt Shareholders III-97 Backup Withholding III-98 Foreign (Non-U.S.) Shareholders III-98 The Hiring Incentives to Restore Employment Act III-99 Possible Legislative Changes III-99 Other Tax Matters III-99 PORTFOLIO TRANSACTIONS III-100 Trading the Funds' Portfolio Securities III-100 Soft Dollars III-102 IPO Allocations III-103 Disclosure of Portfolio Holdings III-103 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-104 Proxy Voting By Dreyfus III-105 Summary of BNY Mellon's Proxy Voting Guidelines III-105 Proxy Voting by ISS III-112 Summary of the ISS Guidelines III-113 Accountability III-114 Stewardship III-114 Independence III-114 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-124 Massachusetts Business Trusts III-124 Fund Shares and Voting Rights III-124 GLOSSARY III-125 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Francine J. Bovich 1951 Board Member Trustee, The Bradley Trusts, private trust funds (2011 - present) Managing Director, Morgan Stanley Investment Management (1993 - 2010) Annaly Capital Management, Inc., Director (2014 - present) Peggy C. Davis Board Member Shad Professor of Law, New York University School of Law (1983 - present) N/A Diane Dunst 1939 Board Member President of Huntting House Antiques (1999 - present) N/A Nathan Leventhal 1943 Board Member President Emeritus of the Lincoln Center for the Performing Arts (2001 - present) Chairman of the Avery Fisher Artist Program (1997 - 2014) Commissioner, NYC. Planning Commission (2007 - 2011) Movado Group, Inc., Director (2003 - present) I-1 Name Year of Birth Position 1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Robin A. Melvin 1963 Board Member Co-Chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014 – present; served as a board member since 2013) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 - 2012) N/A 1 Each of the board members serves on the board's audit, nominating, litigation and, with the exception of Mr. DiMartino, compensation committees. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF 1995 2012 1990 2007 1989 2012 DBMMF 1995 2012 2007 1994 2007 2012 DMBOF 1995 2012 1990 2007 1989 2012 DNYAFMBF 1995 2012 1990 2007 1989 2012 DPWGF 1995 2012 1990 2007 1989 2012 DSMBF 1995 2012 1990 2007 1989 2012 GCMMMF 1995 2012 1990 2007 1989 2012 GGSMMFI 1995 2012 1990 2007 1989 2012 GMMF 1995 2012 1990 2007 1989 2012 GMMMFI 1995 2012 1990 2007 1989 2012 GNYMMMF 1995 2012 1990 2007 1989 2012 Each board member, with the exception of Ms. Bovich, has been a Dreyfus Family of Funds board member for over fifteen years. Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members. The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness. However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of I-2 their duties; the board believes that its members satisfy this standard. Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice ( e.g. , medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences. The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees. To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members. The board and its committees have the ability to engage other experts as appropriate. The board evaluates its performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years. From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director. He ceased being an employee or director of Dreyfus by the end of 1994. From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies. From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich also currently serves as a Trustee for The Bradley Trusts, private trust funds, and as a Board Member for Annaly Capital Management, Inc. She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College’s endowment fund. From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group. Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993. From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager. From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company. From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · Peggy C. Davis – Ms. Davis currently serves as the John S. R. Shad Professor of Lawyering and Ethics at New York University School of Law as a writer and teacher in the fields of evidence, constitutional theory, family law, social sciences and the law, legal process and professional methodology and training. Prior to joining the university's faculty in 1983, Ms. Davis served as a Judge of the Family Court of the State of New York. Before her appointment to the bench, she practiced law for ten years in both the commercial and public interest sectors. Ms. Davis also has served as Chair of the Board of the Russell Sage Foundation. · Diane Dunst – Ms. Dunst is President and Founder of Huntting House Antiques, a dealer in 18 th and 19 th mid-century English and French antiques. Prior to founding Huntting House Antiques, Ms. Dunst worked in the publishing and advertising industries for more than 30 years, serving as Director of Marketing and Promotion of Lear's Magazine and Manager of Marketing and Promotion at ELLE , and holding various editorial positions at Scholastic, Inc. and Seventeen and marketing positions at BBDO Worldwide, Inc. In addition, Ms. Dunst serves as a member of the advisory board of Bridges , Memorial Sloan-Kettering Cancer Center's quarterly newsletter for cancer survivors. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission. Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg. Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner. In the not-for-profit sector, Mr. Leventhal served for 17 years as President of Lincoln Center for the Performing Arts, where he is now President Emeritus. I-3 · Robin A. Melvin – Since 2014, Ms. Melvin has served as Co-Chairman of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois, and has served as a board member since 2013. Ms. Melvin served as Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012. In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family. She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy. Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DAF 4 0 0 0 0 DBMMF 4 0 0 0 0 DMBOF 4 0 0 0 0 DNYAFMBF 4 0 0 0 0 DPWGF 4 1 0 0 0 DSMBF 4 0 0 0 0 GCMMMF 4 0 0 0 0 GGSMMFI 4 0 0 0 0 GMMF 4 0 0 0 0 GMMMFI 4 0 0 0 0 GNYMMMF 4 0 0 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2014. Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF None None $50,001-$99,999 $1-$10,000 $10,001-$50,000 $10,001-$50,000 DBMMF None None None None None None DMBOF None None None None None None DNYAFMBF None None None None Over $100,000 None DSMBF None None None None None None DWGF None None None $1-$10,000 None None GCMMMF None None None None None None GGSMMF None None None None None None GTPMMF None None None None None None GMMF None None None None None None GMMMF None None None None None None GNYMMMF None None None None None None Aggregate holdings in the Dreyfus Family of Funds for which responsible as a board member Over None Over $100,000 $10,001-$50,000 Over $100,000 Over $100,000 I-4 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on March 10, 2015. As of December 31, 2014, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation. The funds reimburse board members for their expenses. The funds do not have a bonus, pension, profit-sharing or retirement plan. Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2014, were as follows: Board Members Fund Joseph S. DiMartino Francine J. Bovich Peggy C. Davis Diane Dunst Nathan Leventhal Robin A. Melvin DAF $38,434 $30,336 $30,336 $30,336 $30,336 $30,336 DBMMF $1,980 $1,562 $1,562 $1,562 $1,562 $1,562 DMBOF $3,090 $2,436 $2,436 $2,436 $2,436 $2,436 DNYAFMBF $2,655 $2,124 $2,124 $2,124 $2,124 $2,124 DPWGF $4,816 $3,853 $3,853 $3,853 $3,853 $3,853 DSMBF $5,002 $3,943 $3,943 $3,943 $3,943 $3,943 GCMMMF $1,429 $1,143 $1,143 $1,143 $1,143 $1,143 GGSMMFI $23,103 $18,483 $18,483 $18,483 $18,483 $18,483 GMMF $99,357 $79,486 $79,486 $79,486 $79,486 $79,486 GMMMFI $5,355 $4,284 $4,284 $4,284 $4,284 $4,284 GNYMMMF $1,665 $1,332 $1,332 $1,332 $1,332 $1,332 Total compensation from the funds and fund complex(**) $1,107,813 $328,000 $352,000 $152,000 $405,750 $709,500 I-5 Emeritus Board Members Fund Clifford L. Alexander Rosalind G. Jacobs *** Ernest Kafka Jay I. Meltzer Daniel Rose Sander Vanocur DAF $25,938 $5,520 $12,968 $10,772 $10,772 $9,655 DBMMF $1,306 $261 $669 $568 $568 $568 DMBOF $1,591 $360 $1,112 $890 $890 $890 DNYAFMBF $892 $44 $979 $608 $783 $783 DPWGF $1,605 $78 $1,753 $1,094 $1,403 $1,403 DSMBF $2,585 $584 $1,802 $1,442 $1,442 $1,442 GCMMMF $479 $22 $525 $330 $421 $421 GGSMMFI $7,747 $387 $8,517 $5,326 $6,818 $6,819 GMMF $33,288 $1,651 $36,529 $23,900 $29,272 $29,272 GMMMFI $1,786 $84 $1,971 $1,228 $1,578 $1,578 GNYMMMF $561 $28 $614 $385 $492 $492 Total compensation from the funds and fund complex ( ** ) $158,750 $43,500 $69,000 $44,250 $89,750 $97,250 * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings. ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2014. *** Emeritus board member of DBMMF. For the other funds, Ms. Jacobs received compensation from the funds for attending board meetings in an advisory role, although not a board member or emeritus board member of these funds. I-6 OFFICERS Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; Chairman of the Transfer Agent, since May 2011 and Executive Vice President of the Distributor since June 2007; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 69 (146) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 70 (172) John Pak Chief Legal Officer Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal 70 (172) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 70 (172) Kiesha Astwood Vice President and Assistant Secretary Counsel of BNY Mellon 70 (172) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon and Secretary of the Manager 70 (172) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (172) I-7 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (172) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (172) Maureen E. Kane Vice President and Assistant Secretary Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management 70 (172) Sarah S. Kelleher Vice President and Assistant Secretary Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 70 (172) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (172) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 70 (172) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 70 (172) Robert S. Robol Assistant Treasurer 1 Senior Accounting Manager – Fixed Income Funds of the Manager 70 (172) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 70 (172) Robert Svagna Assistant Treasurer 2 Senior Accounting Manager – Equity Funds of the Manager 70 (172) I-8 Name Year of Birth Position Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Matthew D. Connolly Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management 65 (166) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 70 (172) 1. For DAF only. For DBMMF, GCMMMF, GGSMMF, GMMF and GNYMMMF, since 2003 and, for the other funds, since 2005. 2. For DAF, DNYAFMBF and DPWGF only. For DBMMF, since 2003 and, for the other funds, since 2005. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus. See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DAF N/A DMBOF Daniel Marques DNYAFMBF N/A DWGF N/A DCTF N/A DMAF N/A DPAF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. I-9 Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Daniel Barton 6 $2.4B N/A N/A N/A N/A David Belton 3 $1.8B N/A N/A N/A N/A Jeffrey Burger 7 $3.2B 1 $53.0M 308 $1.2B Thomas Casey 9 $5.6B N/A N/A 237 $6.3B Catherine Crain 5 $7.3B N/A N/A 217 $4.6B Jeff Jacobe 6 $7.4B 1 $5.0M 86 $4.8B Gentry Lee 7 $8.0B 10 $2.1B 136 $8.3B Daniel Rabasco 8 $5.2B 4 $1.2B 11 $1.9B Fayez Sarofim 7 $8.0B 10 $2.1B 583 $18.6B Christopher Sarofim 5 $7.3B N/A N/A 25 $3.1B Charles Sheedy 5 $7.3B 8 $2.0B 69 $1.7B The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Daniel Barton None N/A N/A David Belton None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Catherine Crain None N/A N/A Jeff Jacobe None N/A N/A Gentry Lee None N/A N/A Daniel Rabasco None N/A N/A Fayez Sarofim None N/A N/A Christopher Sarofim None N/A N/A Charles Sheedy None N/A N/A The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, unless otherwise indicated. I-10 Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Daniel Barton DCTF None David Belton DMAF None DNYAFMBF None Jeffrey Burger DCTF None DMBOF None Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Thomas Casey DMAF None DNYAFMBF None Catherine Crain DAF $1 - $50,000 DWGF $1 - $50,000 Jeff Jacobe DAF $1 - $50,000 DWGF $1 - $50,000 Gentry Lee DAF $50,001 - $99,999 DWGF $50,001 - $99,999 Daniel Rabasco DMBOF None DPAF None DNYAFMBF None Fayez Sarofim DAF Over $1,000,000 DWGF Over $1,000,000 Christopher Sarofim DAF $50,001 - $99,999 DWGF $1 - $50,000 Charles Sheedy DAF $100,000 - $1,000,000 DWGF $100,000 - $1,000,000 MANAGER'S AND SUB-ADVISERS' COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Fund* Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DBMMF $1,366,964 $1,366,964 $0 $1,736,871 $1,574,544 $162,327 $2,408,375 $2,185,261 $233,114 DMBOF $2,370,322 $0 $2,370,322 $2,760,281 $0 $2,760,281 $2,721,479 $247,158 $2,474,321 DCTF $1,817,263 $0 $1,817,263 $2,112,502 $0 $2,112,502 $1,950,631 $0 $1,950,631 DMAF $1,055,812 $0 $1,055,812 $1,176,180 $0 $1,176,180 $1,117,015 $0 $1,117,015 DPAF $961,760 $0 $961,760 $1,083,291 $0 $1,083,291 $1,038,980 $0 $1,038,980 DWGF $5,145,751 $0 $5,145,751 $4,767,880 $0 $4,767,880 $4,111,928 $0 $4,111,928 DNYAFMBF $2,130,521 $0 $2,130,521 $2,392,281 $0 $2,392,281 $2,242,562 $334 $2,242,228 GCMMMF $1,051,581 $1,051,581 $0 $1,234,248 $1,234,248 $0 $1,649,686 $1,412,080 $237,606 GGSMMF $5,678,929 $5,678,929 $0 $6,438,565 $6,438,565 $0 $8,664,706 $8,664,706 $0 GTPMMF $11,277,193 $11,277,193 $0 $11,811,402 $11,811,402 $0 $13,257,912 $13,257,912 $0 GMMF $72,506,369 $72,506,369 $0 $72,208,589 $72,208,589 $0 $69,400,008 $69,400,008 $0 GMMMF $4,033,454 $4,033,454 $0 $4,044,373 $4,044,373 $0 $3,896,633 $3,896,633 $0 GNYMMMF $1,206,720 $1,206,720 $0 $1,268,814 $1,268,814 $0 $1,418,578 $1,418,578 $0 I-11 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Fund* Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF $19,408,158 $0 $19,408,158 $16,154,531 $0 $16,154,531 $11,949,200 $0 $11,949,200 * The fees paid to the Manager by each fund are not subject to reduction as the value of the fund's net assets increases. The contractual fee rates paid by the Manager or a fund to a fund's Sub-Adviser, if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund’s average daily net assets): Fund Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DAF Sarofim & Co. 0.2175% 0.2175% DWGF Sarofim & Co. 0.2175% 0.2175% For a fund's last three fiscal years, the fees payable by the Manager to the fund's Sub-Adviser, if any, the reduction, if any, in the amount of the fee paid due to fee waivers by the Sub-Adviser and the net fees paid were as follows: 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Fund/Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DWGF/Sarofim & Co. $1,492,268 $0 $1,492,268 $1,382,110 $0 $1,382,110 $1,193,345 $0 $1,193,345 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Fund/Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAF/Sarofim & Co. $12,695,562 $0 $12,695,562 $10,567,250 $0 $10,567,250 $7,816,394 $0 $7,816,394 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year DMBOF Total commissions (A shares) $35,581 $100,022 $29,374 Commission amount retained $2,328 $9,896 $9,480 Total CDSCs $1,838 $2,192 $2,081 CDSC amount retained $1,838 $2,192 $2,081 DCTF Total commissions (A shares) $47,170 $203,339 $40,696 Commission amount retained $3,684 $19,623 $16,343 Total CDSCs $2,617 $0 $7,212 CDSC amount retained $2,617 $0 $7,212 DMAF Total commissions (A shares) $24,899 $27,482 $3,086 I-12 Commission amount retained $2,084 $2,681 $523 Total CDSCs $1,369 $0 $0 CDSC amount retained $1,369 $0 $0 DPAF Total commissions (A shares) $30,641 $102,693 $31,037 Commission amount retained $2,671 $8,595 $9,147 Total CDSCs $52 $195 $0 CDSC amount retained $52 $195 $0 Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year DMBOF Total commissions (A shares) $35,581 $100,022 $29,374 Commission amount retained $2,328 $9,896 $9,480 Total CDSCs $1,838 $2,192 $2,081 CDSC amount retained $1,838 $2,192 $2,081 DWGF Total commissions (A shares) $247,900 $373,952 $199,042 Commission amount retained $34,092 $64,989 $48,946 Total CDSCs $3,397 $6,172 $9,865 CDSC amount retained $3,397 $6,172 $9,865 DNYAFMBF Total commissions (A shares) $93,506 $212,894 $148,778 Commission amount retained $8,872 $16,739 $18,503 Total CDSCs $1,642 $13,280 $466 CDSC amount retained $1,642 $13,280 $466 The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount DAF Shareholder Services Plan Investor Shares $14,592,599 N/A N/A $14,592,599 DBMMF Shareholder Services Plan N/A $254,817 N/A N/A $254,817 DMBOF Distribution Plan Class C $68,528 N/A N/A $68,528 Shareholder Services Plan Class A $492,935 N/A N/A $492,935 Class C $22,842 N/A N/A $22,842 Class Z $449,314 N/A N/A $449,314 DNYAFMBF Distribution Plan Class C $153,096 N/A N/A $153,096 I-13 Shareholder Services Plan Class A $859,370 N/A N/A $859,370 Class C $51,032 N/A N/A $51,032 DWGF Distribution Plan Class C $532,340 N/A N/A $532,340 Shareholder Services Plan Class A $1,228,337 N/A N/A $1,228,337 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount Class C $177,447 N/A N/A $177,447 DCTF Distribution Plan Class C $91,908 N/A N/A $91,908 Shareholder Services Plan Class A $512,804 N/A N/A $512,804 Class C $30,636 N/A N/A $30,636 Class Z $37,455 N/A N/A $37,455 DMAF Distribution Plan Class C $26,919 N/A N/A $26,919 Shareholder Services Plan Class A $90,113 N/A N/A $90,113 Class C $8,973 N/A N/A $8,973 Class Z $75,117 N/A N/A $75,117 DPAF Distribution Plan Class C $34,342 N/A N/A $34,342 Shareholder Services Plan Class A $290,991 N/A N/A $290,991 Class C $11,447 N/A N/A $11,447 Class Z $23,131 N/A N/A $23,131 GCMMMF Distribution Plan Class B $136,924 $3,166 N/A $140,090 Shareholder Services Plan Class A $70,070 N/A N/A $70,070 Class B $171,154 N/A $65,895 $105,259 GGSMMF Service Plan Class A $86,055 $1,855 N/A $87,910 Distribution Plan Class B $2,185,516 $47,075 N/A $2,232,591 I-14 Shareholder Services Plan Class A $18,616 N/A N/A $18,616 Class B $2,731,895 N/A $103,194 $2,628,701 GTPMMF Service Plan Class A $54,825 $605 N/A $55,430 Distribution Plan Class B $4,456,052 $49,435 N/A $4,505,487 Shareholder Services Plan Class A $2,856 N/A N/A $2,856 Class B $5,570,065 N/A $32,730 $5,537,335 Fund Plan Class Distributor Payments Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount GMMF Service Plan Class A $3,670,497 $55,644 N/A $3,726,141 Distribution Plan Class B $25,332,051 $383,527 N/A $25,715,578 Shareholder Services Plan Class A $75,478 N/A N/A $75,478 Class B $31,665,051 N/A $678,877 $30,986,186 GMMMF Distribution Plan Class B $1,509,593 $27,558 N/A $1,537,151 Shareholder Services Plan Class A $21,136 N/A N/A $21,136 Class B $1,886,991 N/A N/A $1,886,991 GNYMMMF Distribution Plan Class B $298,509 $15,160 N/A $313,669 Shareholder Services Plan Class A $74,902 N/A N/A $74,902 Class B $373,136 N/A N/A $373,136 OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable. The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year. Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below. See the prospectus and "How to Buy Shares" in Part II of this SAI. I-15 Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DMBOF $12.65 4.50% of offering price (4.70% of NAV per share) $0.60 $13.25 DNYAFMBF $14.91 4.50% of offering price (4.70% of NAV per share) $0.70 $15.61 DWGF $55.33 5.75% of offering price (6.10% of NAV per share) $3.38 $58.71 DCTF $11.67 4.50% of offering price (4.70% of NAV per share) $0.55 $12.22 DMAF $11.49 4.50% of offering price (4.70% of NAV per share) $0.54 $12.03 DPAF $16.01 4.50% of offering price (4.70% of NAV per share) $0.75 $16.76 RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DMBOF 1 DNYAFMBF 2 DCTF 3 DMAF 4 DPAF 5 AAA Aaa AAA 4.0% 15.8% 8.1% 14.0% 4.2% AA Aa AA 36.0% 52.2% 49.6% 51.5% 52.9% A A A 38.7% 21.3% 21.3% 14.4% 28.5% BBB Baa BBB 11.1% 6.7% 14.6% 14.7% 12.5% BB Ba BB 3.9% 2.5% 3.2% 0.3% 1.0% B B B 2.6% - CCC Caa CCC - F-1 MIG 1/P-1 SP-1/A-1 0.7% 0.8% 0.3% 0.8% 0.6% Not Rated Not
